LUSK, J.
This is an original proceeding in mandamus involving the same question that we this day decided in the case of State ex rel Bushman v. Vandenberg. As in that proceeding it appeared that the defendant, the Honorable David R. Vandenberg, refused to act as *314judge in a criminal case pending before bim solely because the district attorney had filed a motion for a change of judge pursuant to ORS 14.220 and 14.230. In the other case we held the statute unconstitutional and ordered the issuance of a peremptory writ. For the reasons given in our opinion in that case the same result must follow here.
It is therefore ordered that a peremptory writ issue commanding the defendant to proceed with the determination of the criminal case of the State of Oregon v. Florin Melvin Coon pending in Klamath County.